Citation Nr: 0930190	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08- 24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD), including as due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he attended five weeks of chemical 
training school during service.  He submitted service records 
which confirm his participation.  He claims that he handled 
all types of chemicals, including mustard gas.  He also 
asserts that he was a chemical warfare instructor at Camp 
Crowder, Missouri from 1942 to 1944 and that he was in 
contact with dangerous chemicals while teaching.  He further 
alleged that his current diagnosis of COPD is etiologically 
related to that claimed inservice exposure.  

Service medical records are ordinarily stored at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
this case, however, the RO was informed that the Veteran's 
service medical records were apparently destroyed in the 1973 
fire at the NPRC, along with his service personnel records.  
Thus, these records are unavailable.

VA regulations include a provision for presumptive service 
connection for certain disabilities based on evidence of full 
body exposure to mustard gas in service.  The regulation 
reads as follows: 

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

	(1) Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin.

	(2) Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service 
together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease.

	(3) Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under 
this section if the claimed condition is due to the 
veteran's own willful misconduct (See §3.301(c)) or 
there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition (See Section 3.303).  

38 C.F.R. § 3.316 (2008).

VA has procedures in place to develop claims of exposure to 
mustard gas.  The development procedures were revised, and 
are now outlined at M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section F (revised December 13, 2005) (previously at M21-1, 
Part III, Chapter 5).  The Board notes that only claims 
related to mustard gas or Lewisite exposure filed after 
January 19, 2005, must be handled by the Muskogee, Oklahoma 
RO.  

As such, the RO transferred the Veteran's case to the 
Muskogee RO in June 2008.  An Optional Form 41 dated later in 
June 2008 indicated that "[t]here is nothing in this file to 
indicate Mustard Gas was ever claimed so the file is being 
returned to your office.  Claiming chemical exposure is not a 
basis to assume this is a Mustard Gas claim."  However, in 
the Veteran's August 2008 VA Form 9, he specifically stated 
that he trained with "Mustard Gas and other anti-personnel 
chemicals".  Thus, a referral to the Muskogee RO for 
appropriate development should again be made.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be sent a VCAA 
letter specifically pertaining to claimed 
mustard gas exposure.  

2.  The claim should be transferred to 
the Muskogee, Oklahoma RO for development 
pursuant to current VA guidelines.  The 
RO should undertake development as set 
forth above and as outlined in M21- 1MR, 
Part IV, Subpart ii, Chapter 1, Section F 
(revised September 29, 2006) to attempt 
to verify the Veteran's claimed exposure 
to mustard gas.  

3.  The Veteran should be afforded a VA 
pulmonary examination.  The examiner 
should review the claims file including 
the relevant documents in the Veteran's 
records and render an opinion as to 
whether it is at least as likely as not 
that the Veteran's COPD is etiologically 
related to his military service to 
include any exposure to mustard gas, if 
the evidence reveals any such exposure, 
or to other chemical exposure.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

